Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amended application filed on 01/04/2022.
Claims 1-2, 4-21 are pending.
Claims 1-2, 4-13, 17 and 19-20 are amended. 
Claim 3 is canceled. 
Claim 21 is new. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022 and 12/22/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS are being considered by the examiner.
Remarks
	Applicant’s arguments (“Remarks”) filed on 01/04/2022 have been considered. 
Regarding the 35 U.S.C. § 101 rejections
	The 35 U.S.C. § 101 rejections of claims 1-12 are withdrawn in light of the amendments to those claims. 
	Claims 13-20 remain rejected under 35 U.S.C. § 101. See the 35 U.S.C. § 101 rejection below. 
Regarding the 35 U.S.C. § 112(b) rejections
	The 35 U.S.C. § 112(b) rejections of claims 1, 7-12 and 20 are withdrawn in light of the amendments to those claims.
Regarding the Prior Art Rejections
Applicant’s arguments with regard to the prior art rejections are merely conclusory and do not address the substance of Examiner’s rejection. Accordingly, Examiner reproduces the rejection of claim 1 below and includes additional notations for clarity. 
Wang teaches receive an association relationship configuration request (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), wherein the association relationship configuration request carries association information [intimacy information], the association information is used to configure an association relationship between a first management function unit and a first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang ¶ [0073], intimacy information comprises information such as data center information which stores data of the NF, and network slice information – the data center and network slice can each be interpreted as the first management data function because they store data corresponding the network function; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); receive a first query request (Wang ¶ [0086], service discovery request is received from a second NF), wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit (Wang ¶ [0086], first NF receives a service discovery request with intimacy information from the second NF; see also ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center based on the intimacy information and therefore the query contains instance indication information of the first management function unit; see also ¶ [0075], “if the intimacy information of the second NF comprises the data center information and the second NF and the third NF or the sub-instance of the third NF are located in the same data center, then they may have a high intimacy” – as explained in ¶ [0095], intimacy information can also comprise a network slice and therefore where two network functions operate on the same network slice they will have a high intimacy), and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center; see also ¶ [0090], the first NF sends a discovery response to the second NF located at the data center and therefore queries the first management data function unit – see also ¶ [0095], regarding utilizing network slices for intimacy information); and determine instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance information of the first management function unit or determine instance information that is of the first management data function unit and that corresponds to the instance indication information of the first management function unit (Wang ¶ [0086]-[0088], service discovery request is received from a second NF and is used to match second NF to third NF stored in data center; see also ¶ [0088]; see also ¶ [0095], regarding utilizing network slices for intimacy information and therefore determining instance indication information of the first management data function unit [network slice that corresponds to the second and third NFs]).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. § 101 lists four categories of statutory subject matter: process, machine, manufacture and composition of matter. “Non-limiting examples of claims that are not directed to any of the statutory categories include… [p]roducts that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.” MPEP 2106.03(I).
	Claim 13 is directed toward a system comprising a first and second server. However, these servers are not claimed with any hardware/structural recitations (e.g. processor, memory). Therefore, claim 13 is directed towards non-statutory subject matter is rejected under 35 U.S.C. § 101. Claims 14-20 are also rejected under 35 U.S.C. § 101 due to their dependency on the rejected base claim.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Wang (Pub. No. US 2020/0396132 A1).

Regarding claim 1, Wang teaches a communications apparatus configured to implement a management service function unit, the communications apparatus comprising: a processor; and a memory configured to store computer readable  instructions that, when executed by the processor, cause the communications apparatus to: receive an association relationship configuration request (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), wherein the association relationship configuration request carries association information, the association information is used to configure an association relationship between a first management function unit and a first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang [0073], intimacy information comprises information such as data center information which stores data of the NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); receive a first query request (Wang ¶ [0086], service discovery request is received from a second NF), wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit (Wang ¶ [0086], first NF receives a service discovery request with intimacy information from the second NF; see also ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center based on the intimacy information and therefore the query contains instance indication information of the first management function unit; see also ¶ [0075], “if the intimacy information of the second NF comprises the data center information and the second NF and the third NF or the sub-instance of the third NF are located in the same data center, then they may have a high intimacy”), and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center; see also ¶ [0090], the first NF sends a discovery response to the second NF located at the data center and therefore queries the first management data function unit); and determine instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance information of the first management function unit or determine instance information that is of the first management data function unit and that corresponds to the instance indication information of the first management function unit (Wang ¶ [0086]-[0088], service discovery request is received from a second NF and is used to match second NF to third NF stored in data center; see also ¶ [0088]; see also ¶ [0095], regarding utilizing network slices for intimacy information and therefore determining instance indication information of the first management data function unit [network slice that corresponds to the second and third NFs]).

Regarding claim 2, Wang teaches the communications apparatus according to claim 1. Wang furthermore teaches wherein the association relationship configuration request is an association relationship configuration request of the first management function unit, the association information comprises the instance information of the first management data function unit or the association relationship configuration request is an association relationship configuration request of the first management data function unit, and the association information comprises the instance information of the first management function unit or the instance indication information of the first management function unit (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information; see also ¶ [0073], the intimacy information may comprise the data center where the NF is located and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”).

Wang teaches all the limitations of claim 4 as indicated with regard to claim 2 .

Regarding claim 5, Wang teaches the communications apparatus according to claim 1. Wang furthermore teaches a sending module, wherein the sending module is configured to send the instance information of the first management data function unit to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information).

Regarding claim 6, Wang teaches the communications apparatus according to claim 1. Wang furthermore teaches wherein the instance information of the first management function unit comprises at least one of: an instance identifier of the first management function unit, an Internet Protocol (IP) address of an instance of the first management function unit, or a fully qualified domain name (FQDN) of the instance of the first management function unit; (Wang ¶ [0073], intimacy information includes NF Type; see also ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”); or the instance indication information of the first management function unit comprises at least one of: provider information of the first management function unit, location information of the first management function unit, or type information of a management object of the first management function unit; and the instance information of the first management data function unit comprises at least one of: an instance identifier of the first management data function unit, an IP address of the first management data function unit, or an FQDN of the first management data function unit.

Regarding claim 7, Wang teaches the communications apparatus according to claim 1. Wang furthermore teaches wherein the management data corresponding to the first management function unit is data of a management object of the first management function unit (Wang ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”), the data of the management object comprises instance data of the management object or performance or fault data of the management object (Wang ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”), and the instance data of the management object comprises at least one of: association data of the management object, a type of the management object, a status of the management object, a location of the management object, a capacity of the management object, an abstract feature of the management object, provider information of the management object, an identity ID of the management object, an Internet Protocol (IP) address of the management object, and an fully qualified domain name (FQDN) of the management object (Wang ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”)

Regarding claim 8, Wang teaches a communications apparatus configured to implement a management function unit, comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the communications apparatus to: determine association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), wherein the association information comprises instance information of a first management data function unit, the association information is used to configure an association relationship between a first management function unit and the first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information, see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); and send an association relationship configuration request to a management service function unit, wherein the association relationship configuration request carries the association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information).

Wang teaches all the limitations of claim 9 as asserted above with regard to claim 2. 

Regarding claim 10, Wang teaches the communications apparatus according to claim 8. Wang furthermore teaches wherein the instructions further cause the communications apparatus to: send a first query request to the management service function unit, wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit, and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0070], service discovery request is received from the second NF; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”); receive the instance information of the first management data function unit sent by the management service function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); and send, to the first management data function unit, the management data corresponding to the first management function unit  (Wang ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF). 

Regarding claim 11, Wang teaches the communications apparatus according to claim 10. Wang furthermore teaches receive a management data query request sent by a second management function unit, wherein the management data query request indicates to query the management data corresponding to the first management function unit (Wang ¶ [0070], service discovery request is received from the second NF); and send, to the second management function unit, the instance information of the first management data function unit wherein the instance information corresponds to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information).

Regarding claim 12, Wang teaches the communications apparatus according to claim 10. Wang furthermore teaches wherein the instructions further cause the communications apparatus to: send a management data query request to a third management function unit, wherein the management data query request indicates to query management data corresponding to the third management function unit (Wang ¶ [0070], service discovery request is received from the second NF); receive instance information that is of a second management data function unit corresponding to the third management function unit and that is sent by the third management function unit, wherein the second management data function unit is configured to store the management data corresponding to the third management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); send a management data query request to the second management data function unit; and receive the management data that corresponds to the third management function unit and that is sent by the second management data function unit (Wang ¶ [00882], target NF for services is selected).

Regarding claim 13, Wang teaches a system, comprising: a first server configured to implement a first management function unit and a second server configured to implement a management service function unit, wherein the first management function unit is configured to: determine association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), wherein the association information comprises instance information of a first management data function unit, the association information is used to configure an association relationship between the first management function unit and the first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); send an association relationship configuration request to the management service function unit, wherein the association relationship configuration request carries the association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information); the management service function unit is configured to: receive the association relationship configuration request (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information); receive a first query request (Wang ¶ [0086], service discovery request is received from a second NF), wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit (Wang ¶ [0086], first NF receives a service discovery request with intimacy information from the second NF; see also ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center based on the intimacy information and therefore the query contains instance indication information of the first management function unit; see also ¶ [0075], “if the intimacy information of the second NF comprises the data center information and the second NF and the third NF or the sub-instance of the third NF are located in the same data center, then they may have a high intimacy”), and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center; see also ¶ [0090], the first NF sends a discovery response to the second NF located at the data center and therefore queries the first management data function unit); and determine, based on the query first request and the association information, the instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance information of the first management function unit; or determine, based on the first query request and the association information, the instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance indication information of the first management function unit (Wang ¶ [0086]-[0088], service discovery request is received from a second NF and is used to match second NF to third NF stored in data center; see also ¶ [0088]).

Regarding claim 14, Wang teaches the system according to claim 13. Wang furthermore teaches wherein the association relationship configuration request is an association relationship configuration request of the first management data function unit, the association information comprises the instance information of the first management function unit or the instance indication information of the first management function unit (Wang ¶ [0085], third NF transmits intimacy information to a first network function; see also [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); or the association relationship configuration request is an association relationship configuration request of the first management data function unit, the association information comprises the instance information of the first management function unit or the instance indication information of the first management function unit.

Regarding claim 15, Wang teaches the system according to claim 13. Wang furthermore teaches wherein the association information comprises the instance information of the first management function unit and the instance information of the first management data function unit (Wang ¶ [0085], third NF transmits intimacy information to a first network function; see also [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); or the association information comprises the instance indication information of the first management function unit and the instance information of the first management data function unit.

Regarding claim 16, Wang teaches the system according to claim 13. Wang furthermore teaches wherein the first management function unit is further configured to: send the first query request to the management service function unit (Wang ¶ [0085], third NF transmits intimacy information to a first NF); and receive the instance information of the first management data function unit from the management service function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); send, to the first management data function unit, the management data corresponding to the first management function unit (Wang ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF); and the management service function unit is further configured to send the instance information of the first management data function unit to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information). 

Regarding claim 17, Wang teaches the system according to claim 16. Wang furthermore teaches receive a management data query request sent by a second management function unit, wherein the management data query request indicates to query the management data corresponding to the first management function unit (Wang ¶ [0070], service discovery request is received from the second NF); and send, to the second management function unit, the instance information of the first management data function unit, wherein the instance information corresponds to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information).

Regarding claim 18, Wang teaches the system according to claim 16. Wang furthermore teaches send a management data query request to a third management function unit, wherein the management data query request indicates to query management data corresponding to the third management function unit (Wang ¶ [0070], service discovery request is received from the second NF); receive instance information that is of a second management data function unit corresponding to the third management function unit and that is sent by the third management function unit, wherein the second management data function unit is configured to store the management data corresponding to the third management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); send a management data query request to the second management data function unit and receive the management data that corresponds to the third management function unit and that is sent by the second management data function unit (Wang ¶ [00882], target NF for services is selected).

Wang teaches all the limitations of claims 19-20 as asserted above with regard to claims 6-7, respectively.

Regarding claim 21, Wang teaches the communications apparatus according to claim 1. Wang furthermore teaches wherein if an association relationship exists between one management function unit and a plurality of management data function units, a type of management data is processed in a corresponding management data function unit (Wang ¶ [0073], intimacy information comprises information such as data center information which stores data of the NF, and network slice information.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        /Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        4/21/2022